ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent William C. Pribble, Jr. had numerous violations regarding maintenance of his trust account, including issuing overdrafts on the account, commingling client and personal funds, failure to maintain accurate and complete records with regard to the account and false certification that he was maintaining books and records; and
WHEREAS, the respondent has unconditionally admitted the allegations of the petition, has waived any rights he has pursuant to Rule 14, Rules on Lawyers Professional Responsibility and has entered into a stipulation with the Director by which they jointly recommend a public reprimand and a 2-year probation subject to conditions that, (1) he fully cooperate with the Director’s office in its efforts to monitor compliance with his probation, cooperate with the Director’s investigation of any allegations of unprofessional conduct which may come to the attention of the Director, and, upon request of the Director, provide authorization for release of information and documentation to verify compliance with this probation; (2) he shall abide by the Rules of Professional Conduct; (3) he shall maintain books and records concerning law office income and expenses and funds held on behalf of clients in compliance with Rule 1.15, Rules on Lawyers Professional Conduct and Lawyers Professional Responsibility Board Amended Opinion No. 9, and make such books and records available to the Director upon request; (4) that he shall provide to the Director’s office on a quarterly basis copies of his monthly reconciliations of his trust account, and (5) that he pay $750 in costs to the Director’s office; and
WHEREAS, this court has independently reviewed the record and agrees that the con*238duct admitted to by respondent warrants the agreed to discipline,
IT IS HEREBY ORDERED that respondent William C. Pribble, Jr. is publicly reprimanded and is placed on 2 year’s probation subject to the agreed upon conditions set out above.
BY THE COURT:
/s/ M. Jeanne Coyne M. Jeanne Coyne Associate Justice